UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-5175



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSE GERMAN HENRIQUEZ,

                                             Defendant - Appellant.


                             No. 06-5276



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


JOSE LUIS TORRES,

                                             Defendant - Appellant.


Appeals from the United States District Court for the District of
South Carolina, at Spartanburg. Henry F. Floyd, District Judge.
(7:06-cr-00151)


Submitted: June 4, 2007                        Decided:   July 9, 2007


Before MICHAEL, MOTZ, and TRAXLER, Circuit Judges.
Affirmed by unpublished per curiam opinion.


J. Falkner Wilkes, CRAVEN & WILKES, Greenville, South Carolina;
Richard H. Warder, Greenville, South Carolina; Benjamin T. Stepp,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greenville, South Carolina;
for Appellants.     Reginald I. Lloyd, United States Attorney,
Columbia, South Carolina; Isaac Louis Johnson, Jr., OFFICE OF THE
UNITED STATES ATTORNEY, Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Jose German Henriquez and Jose Luis Torres pled guilty to

conspiracy to possess with intent to distribute methamphetamine, in

violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) (2000).           Henriquez

was sentenced to 151 months’ imprisonment, at the bottom of his

sentencing guidelines range.          The district court found Torres

qualified    for   a   “safety   valve”   sentencing   reduction,   see   18

U.S.C.A. § 3553(f) (West 2000 & Supp. 2006), and sentenced Torres

to eighty-seven months’ imprisonment, below the statutory minimum

of ten years’ imprisonment.       See 21 U.S.C. § 841(b)(1)(A) (2000).

            On appeal, counsel for Henriquez and Torres have filed a

consolidated brief pursuant to Anders v. California, 386 U.S. 738

(1967), asserting there are no meritorious issues for appeal but

stating their clients challenge the propriety of their guilty pleas

and   sentences.       Neither   Henriquez   nor   Torres   filed   pro   se

supplemental briefs, despite being notified of their right to do

so.   The Government declined to file a responding brief.           Finding

no error, we affirm.

            Counsel raised as a potential issue the adequacy of the

plea colloquy conducted pursuant to Fed. R. Crim. P. 11, but they

do not specify any deficiencies in the district court’s Rule 11

inquiries.     Because neither Henriquez nor Torres moved in the

district court to withdraw his guilty plea, any error in the Rule

11 hearing is reviewed for plain error.            See United States v.


                                    - 3 -
Martinez, 277 F.3d 517, 525 (4th Cir. 2002) (discussing standard of

review).    Our careful review of the record convinces us that the

district court fully complied with the mandates of Rule 11 in

accepting the guilty pleas. The court ensured Henriquez and Torres

entered their pleas knowingly and voluntarily and that their pleas

were   supported   by    an   independent     factual     basis.     See   United

States v. DeFusco, 949 F.2d 114, 116, 119-20 (4th Cir. 1991).                 We

therefore conclude this claim fails.

            Counsel also raised as a potential issue whether the

district court erred in adopting the presentence report (“PSR”) and

its calculations.       As they raise this issue for the first time on

appeal, review is for plain error.          See United States v. Evans, 416

F.3d 298, 300 (4th Cir. 2005).              We find no such error in the

district    court’s     adoption   of   the    PSR   or    its     calculations.

Accordingly, this claim fails.

            Finally, the Anders brief seeks review of whether the

district court improperly found Henriquez qualified for a criminal

history category of II based on prior state misdemeanor convictions

in which Henriquez was not represented by counsel. Henriquez bears

the burden of showing the prior conviction is invalid, United

States v. Jones, 977 F.2d 105, 110 (4th Cir. 1992), and because

Henriquez    did   not    object   to   the    use   of     these    misdemeanor

convictions in the PSR’s calculations, we review for plain error.

A prior uncounseled misdemeanor conviction may be used to enhance


                                    - 4 -
the sentence for a subsequent offense only if no prison term was

imposed.     See Nichols v. United States, 511 U.S. 738, 748-49

(1994).    Henriquez does not dispute he was sentenced to probation

on both state offenses.       Furthermore, Henriquez’s conclusory and

unsupported allegation fails to overcome the presumption that the

state court informed him of his right to counsel as it was required

to do.    Parke v. Raley, 506 U.S. 20, 28-34 (1992).

            In accordance with Anders, we have reviewed the record in

this case and have found no meritorious issues for appeal.              We

therefore    affirm    Henriquez’s   and   Torres’s      convictions   and

sentences.        We   deny   counsels’    motion   to    withdraw     from

representation.    This court requires that counsel inform Henriquez

and Torres, in writing, of the right to petition the Supreme Court

of the United States for further review.        If Henriquez or Torres

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move in this court

for leave to withdraw from representation.          Any such motion to

withdraw must state that a copy thereof was served on the moving

attorney’s client.




                                  - 5 -
          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 6 -